Title: To James Madison from Thomas Lovell (Abstract), 20 April 1805
From: Lovell, Thomas
To: Madison, James


20 April 1805, La Rochelle. “The following Copy of a Letter addressd to the Governor of Cadiz by the British Commander charged with the Blockade of that place, came to hand by the last post. I am induced to send it to you as it may possibly happen to come to hand before you receive the news from Spain. There is no nation so particularly affected by it as ours since the greatest part of 800000 Bushels of grain permitted to be exported by the French Government for the relief of Spain & Portugal is transported by America<n> vessells—of these there are about 20 or 25 purchased in Bordeaux to be navigated with a Certificate granted by the consul to come directly to America—it is seemingly out of the Consuls power to prevent this evasion of the meaning of your Instructions of the 1 August 1801. It can only be turn’d to the advantage of the State by the method proposed in my last respects of 1 Feby. The extent of the commerce which Government endeavourd to check as appears from the first part of the above mentiond instructions was never, during the War of the Revolution carried to a higher pitch than it is at this moment; as I know that no french vessell or prize can be put under neutral colours without bond being previously given to return them after the peace I have constan[t]ly refused giving any of these Certificates. It is true that I have been Subjected to much abuse on account of this refusal and threatened to be denounced for it to Government but I trust the purity of my motives will be well understood in case any complaints of this nature appear.”
